 

|
Case 1:19-cv-08390-VSB Document 4 Filed 10/10/19 Page 1of1 |

|
|
: |

 

 

UNITED STATES DISTRICT Court. .
SOUTHERN DISTRICT OF NEw York! | PM fi: 8b

(arg\ Commissiong

 

 

Write the full name of each plaintiff or petitioner. Case No. \ . | q cy 03240
-against-
{ \s dept: Housing Urloan Developmenit NOTICE OF MOTION
ay trol Aen, “SoHraw’ Frey _ lana - Cra el

writ the full name of each defendant Alesponthnt

 

PLEASE TAKE NOTICE that Carol Comm 1 SS \ DNA

CMaaintiff tiff pr defendant name of party w who j is making {he motion

 

requests that the Court:

Speedyp gracess witha devinite dale or senstbock to Supreme Couct

Briefly describ What you want the court to do. You shduld also include the Federal Rule(s), of Civil Procedure Or...
the statute under which you are making the motion, if you know. cg BEN . “

 

  
 
  

In support of this motion, I submit the following docung
CL] amemorandum of law
my own declaration, affirmation, or affidavit

the following additional documents:

\0 N@] 20) ere HORE
Date Signature \S
Carol Lommiss| ong

 

 

 

 

Name Prison Identification # (if incarcerated)

555 Main Stoedt pt: #1302 NY WA jooud

Address State Zip Code
bub- 2197 54K ” cacdl ermmissiovagama | com

Telephone Number (if available} E-mail Address (if available) A <j

SDNY Rev: 5/24/2016
